DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/4/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "a distal end" in line 1 renders the claim(s) indefinite because a distal end of the dilation catheter was already introduced in line 7 of claim 1, thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from itself and thereby fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2010/0099946) in view of Makower (US 2016/0270863).
Jenkins discloses (see Figs. 1-2D) a dilation system (200) comprising the following claim limitations:
(claim 1) a handle assembly (224); a guide tube (214) extending distally from the handle assembly (as shown in Figs. 2A-2D); and a dilation catheter (204) slidably positioned in the guide tube (as shown between Figs. 2C-2D; [0073]), wherein the dilation catheter includes a distal end (i.e. distal exposed end in Fig. 2D; [0073]), and a dilator (i.e. inflatable balloon shown in ghost lines in Fig. 2D; [0073]), and wherein the dilation catheter (204) is configured to (i.e. capable of) translate relative to the guide tube (214) (as shown between Figs. 2C-2D; [0073]);
(claim 2) wherein the handle assembly (224) includes an inflation port (206), wherein the inflation port (206) is configured to (i.e. capable of) couple the dilator with an external fluid source ([0072]; inflation port 206 expressly capable of coupling with and inflating the dilator/balloon of the balloon catheter 204);
(claim 3) further comprising a fluid source in fluid communication with the inflation port (206), wherein the dilator is configured to (i.e. capable of) receive fluid from the fluid source to thereby transition from a non-expanded state to an expanded state (as shown between solid balloon lines and ghost balloon lines in Fig. 2D; [0072]; inflation port 206 expressly connected to a suitable inflating device (i.e. fluid source) for inflating the balloon of the balloon catheter 204);
(claim 6) the handle assembly (224) further comprising a slider (i.e. exterior surface of port 206) coupled with the dilation catheter (204) (as shown in Figs. 2A-2D), wherein the slider is operable to drive the dilation catheter (204) relative to the handle assembly (224) between a retracted position (as shown in Figs. 2A-2C) and an advanced position (as shown in Fig. 2D) ([0073]; pushing/sliding port 206 distally within slit 208 expressly drives and/or retracts the balloon catheter 204);
(claim 7) wherein the dilation catheter (204) has a distal end (i.e. distal exposed end in Fig. 2D; [0073]), wherein the distal end of the dilation catheter (204) is configured to (i.e. capable of) be positioned at or proximal to a distal end of the guide tube (214) when the dilation catheter (204) is in the retracted position (as expressly shown in Figs. 2A-2C);
(claim 8) wherein the distal end (i.e. distal exposed end in Fig. 2D; [0073]) of the dilation catheter (204) is configured to (i.e. capable of) be positioned distal to a distal end of the guide tube (214) when the dilation catheter (204) is in the advanced position (as expressly shown by exposed balloon of balloon catheter 204 in Fig. 2D);
(claim 9) wherein the guide tube (214) comprises a hypotube (218) (as shown in Figs. 2A-2D; [0072]);
(claim 15) wherein the dilator comprises a balloon (as shown expanded balloon ghost lines in Fig. 2D; [0072]-[0073]; balloon catheter 204 expressly comprises a balloon);
(claim 16) a dilation instrument (200), the dilation instrument comprising a guide tube (214), and a dilation catheter (204) slidably positioned in the guide tube (214), wherein the dilation catheter (204) is configured to (i.e. capable of) translate relative to the guide tube (214) (as shown between Figs. 2C-2D; [0073]), wherein the dilation catheter (204) includes a distal end (i.e. distal exposed end in Fig. 2D; [0073]), and a dilator (i.e. inflatable balloon shown in ghost lines in Fig. 2D; [0073]); a fluid source in fluid communication with the dilator (as shown between solid balloon lines and ghost balloon lines in Fig. 2D; [0072]; inflation port 206 expressly connected to a suitable inflating device (i.e. fluid source) for inflating the balloon of the balloon catheter 204);
(claim 18) further comprising a handle (224), wherein the guide tube (214) extends distally from the handle (224) (as expressly shown in Figs. 2A-2D); and
(claim 20) a handle assembly (224), the handle assembly including a slider (i.e. exterior surface of port 206), and a fluid port (206); a guide tube (214) extending distally from the handle assembly (as shown in Figs. 2A-2D), and a dilation catheter (204) slidably positioned in the guide tube (214) (as shown in Figs. 2C-2D; [0073]; pushing/sliding port 206 distally within slit 208 expressly drives and/or retracts the balloon catheter 204), wherein the dilation catheter is coupled with the slider, wherein the slider is operable to translate the dilation catheter (204) relative to the guide tube (214) (as shown in Figs. 2C-2D; [0073]; pushing/sliding port 206 distally within slit 208 expressly drives and/or retracts the balloon catheter 204), wherein the dilation catheter (204) includes a distal end (i.e. distal exposed end in Fig. 2D; [0073]), a dilator (i.e. inflatable balloon shown in ghost lines in Fig. 2D; [0073]) in fluid communication with the fluid port (206) ([0072]).
Jenkins, as applied above, discloses a dilation system comprising all the limitations of the claim except for at least a distal portion of the guide tube being malleable, a position sensor configured to generate a signal indicating a position of the position sensor in three-dimensional space wherein the position sensor is longitudinally interposed between the distal end of the dilation catheter and the dilator and comprises a wire coil positioned coaxially about a central longitudinal axis of the dilation catheter, a data port comprising a cable port wherein the data port is configured to couple the position sensor with an external image guided surgery system via a cable, and an image guided surgery system in communication with the position sensor, wherein the image guided surgery system is configured to determine a position of the position sensor at a distal end of the guide tube in three-dimensional space based on signals generated by the position sensor when the dilation catheter is in a retracted position relative to the guide tube.  
However, Makower teaches (see Figs. 1A, 3 and 17) a similar dilation system comprising at least a distal portion of the guide tube being malleable ([0020]; [0076]; [0078]; [0131]), a position sensor (16, Fig. 17) configured to (i.e. capable of) generate a signal indicating a position of the position sensor (16) in three-dimensional space wherein the position sensor (16) is longitudinally interposed between the distal end (DE, Fig. 17) of the dilation catheter (30, Fig. 17) and the dilator (36, Fig. 17) (as expressly shown in Fig. 17; [0010]; [0023]; [0126]; [0128]) and comprises a wire coil (16, Fig. 1A; [0071]) positioned coaxially about a central longitudinal axis of the dilation catheter (30) (as shown in Figs. 1A, 3 and 17; [0071]; [0126]; [0128]), a data port comprising a cable port (404, Fig. 17) wherein the data port (404) is configured to (i.e. capable of) couple the position sensor (16) with an external image guided surgery system via a cable (402, Fig. 17) (as shown in Fig. 17; [0126]; [0128]; sensor 16 sends signal down leads 14 through cable 402 to data/cable port 404 for connecting to an external image guided surgery system), and an image guided surgery system in communication with the position sensor (16), wherein the image guided surgery system is configured to (i.e. capable of) determine a position of the position sensor (16) at a distal end of the guide tube in three-dimensional space based on signals generated by the position sensor (16) when the dilation catheter (30) is in a retracted position relative to the guide tube ([0071]; [0117]; [0121]; [0126]; [0128]; signals from sensor 16 travel down leads 14 to an image guidance system 76 providing information as to the three dimensional position and/or orientation of the device) in order to beneficially allow the shape of the guide tube to be specifically configured and/or customized for advancement to a desired target site ([0020]; [0076]; [0078]; [0131]) and in order to beneficially allow a surgeon to achieve more precise movement and positioning of the surgical instruments by providing a real time, three dimensional view of the position, movement and/or orientation of the working device during a treatment procedure ([0014]; [0018]-[0023]; [0071]; [0117]; [0121]; [0126]; [0128]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jenkins to have at least a distal portion of the guide tube being malleable, a position sensor configured to generate a signal indicating a position of the position sensor in three-dimensional space wherein the position sensor is longitudinally interposed between the distal end of the dilation catheter and the dilator and comprises a wire coil positioned coaxially about a central longitudinal axis of the dilation catheter, a data port comprising a cable port wherein the data port is configured to couple the position sensor with an external image guided surgery system via a cable, and an image guided surgery system in communication with the position sensor, wherein the image guided surgery system is configured to determine a position of the position sensor at a distal end of the guide tube in three-dimensional space based on signals generated by the position sensor when the dilation catheter is in a retracted position relative to the guide tube in order to beneficially allow the shape of the guide tube to be specifically configured and/or customized for advancement to a desired target site and in order to beneficially allow a surgeon to achieve more precise movement and positioning of the surgical instruments by providing a real time, three dimensional view of the position, movement and/or orientation of the working device during a treatment procedure, as taught by Makower.

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Makower as applied to claim 1 above, and further in view of Buller et al. (US 2016/0346515).
Jenkins in view of Makower, as applied above, discloses a dilation system comprising all the limitations of the claim except for the guide tube defining an inner diameter, wherein the dilation catheter defines an outer diameter, wherein the guide tube and the dilation catheter cooperate to define a gap between the inner diameter of the guide tube and the outer diameter of the dilation catheter, wherein the gap is sized to provide communication of one or more of suction through the gap, irrigation fluid through the gap, or another instrument through the gap, wherein the guide tube defines a first central longitudinal axis, wherein the dilation catheter defines a second central longitudinal axis, wherein the second central longitudinal axis is laterally offset from the first central longitudinal axis.  
However, Buller teaches (see Figs. 5-8) a similar dilation system comprising a guide tube (602,702,802) defining an inner diameter (as shown best in Fig. 6), wherein the dilation catheter (i.e. tubular members 516,716,816 for balloons 534,634,734,834) defines an outer diameter (as expressly shown in Figs. 5-8), wherein the guide tube and the dilation catheter cooperate to define a gap (e.g. see gaps at 701,801) between the inner diameter of the guide tube (602,702,802) and the outer diameter of the dilation catheter (i.e. gap expressly shown in Figs. 6-8), wherein the gap is sized to provide communication of one or more of suction through the gap, irrigation fluid through the gap, or another instrument through the gap ([0042]; [0049]; cross-section of gap expressly does not interfere with other inserted instruments or fluids within the guide catheter lumen), wherein the guide tube (602,702,802) defines a first central longitudinal axis, wherein the dilation catheter defines a second central longitudinal axis, wherein the second central longitudinal axis is laterally offset from the first central longitudinal axis (lateral offset of balloon catheter relative to the guide catheter expressly shown in Figs. 6-8) in order to beneficially avoid inhibiting delivery of interventional devises and/or fluid between the guide catheter and the balloon catheter ([0042]; [0049]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jenkins in view of Makower to have the guide tube defining an inner diameter, wherein the dilation catheter defines an outer diameter, wherein the guide tube and the dilation catheter cooperate to define a gap between the inner diameter of the guide tube and the outer diameter of the dilation catheter, wherein the gap is sized to provide communication of one or more of suction through the gap, irrigation fluid through the gap, or another instrument through the gap, wherein the guide tube defines a first central longitudinal axis, wherein the dilation catheter defines a second central longitudinal axis, wherein the second central longitudinal axis is laterally offset from the first central longitudinal axis in order to beneficially avoid inhibiting delivery of interventional devises and/or fluid between the guide catheter and the balloon catheter, as taught by Buller.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Makower as applied to claim 18 above, and further in view of Bonnette et al. (US 2009/0149807).
Jenkins in view of Makower, as applied above, discloses a dilation system comprising all the limitations of the claim except for a fluid source remote from the handle and the handle coupled to the fluid source via a conduit.  
However, Bonnette teaches (see Fig. 5) a similar balloon catheter system (10) comprising a fluid source (110) remote from the handle (12) and the handle (12) coupled to the fluid source (110) via a conduit (i.e. conduit with connector 113, as expressly shown in Fig. 5) in order to beneficially provide the ability to influence inflation pressure and flows by controlling of input pressure fluid at a remote fluid pump disposed proximal to the system handle (as shown in Fig. 5; [0037]-[0038]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jenkins in view of Makower to have a fluid source remote from the handle and the handle coupled to the fluid source via a conduit in order to beneficially provide the ability to influence inflation pressure and flows by controlling of input pressure fluid at a remote fluid pump disposed proximal to the system handle, as taught by Bonnette.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771